UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8098


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH BRONSON HUGHES, a/k/a Andrew Alfonso Skeeter,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:02-cr-70105-nkm-2)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Bronson Hughes, Appellant Pro Se.                  Ronald    Andrew
Bassford,   Donald   Ray   Wolthuis,  Assistant           United     States
Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      Bronson      Hughes    appeals      the    district     court’s

order granting relief on his motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and its order

denying    relief       on     Hughes'    subsequently         filed      § 3582(c)(2)

motion.     We find no reversible error and we thus affirm both

orders for the reasons stated by the district court.                              United

States v. Hughes, No. 6:02-cr-70105-nkm-2 (W.D. Va. Sept. 2 &

19, 2008).      We dispense with oral argument because the facts and

legal    contentions         are   adequately    presented         in   the    materials

before    the   court    and       argument    would   not    aid       the   decisional

process.

                                                                                AFFIRMED




                                          2